United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-31161
                         Summary Calendar



ADEKUNLE OLA FASOLA,

                                    Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE;
FLOWER, also known as Fowler,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1099
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Adekunle Ola Fasola appeals the district court’s dismissal

of his in forma pauperis (IFP) civil rights action against

Immigration and Naturalization Service (INS) agents at FCI

Oakdale and officers of the St. Martinville Sheriff’s Office.**

He argues that the district court failed to consider “extenuating

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Fasola’s complaint is properly construed as an action
under Bivens v. Six Unknown Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971). See Evans v. Ball, 168 F.3d 856, 863 n.19
(5th Cir. 1999).
                           No. 02-31161
                                -2-

conditions” and “mitigating factors” in dismissing the case “for

the reason of statute of limitation.”     An IFP complaint that

lacks an arguable basis in fact or in law is frivolous.     Black v.

Warren, 134 F.3d 732, 734 (5th Cir. 1998).   We review a dismissal

as frivolous under 28 U.S.C. § 1915 for an abuse of discretion.

Id. at 734.   In an action under § 1915, a district court may

raise the defense of limitations sua sponte.     Harris v. Hegmann,

198 F.3d 153, 156 (5th Cir. 1999).   Dismissal is appropriate if

it is clear from the face of the complaint that the claims

asserted are barred by the applicable statute of limitations.

Id.

      Federal courts look to state law to determine the applicable

limitations or prescriptive period for a Bivens claim.    See Spina

v. Aaron, 821 F.2d 1126, 1128-29 (5th Cir. 1987).    Federal courts

also give effect to any applicable tolling provisions.    See

Harris, 198 F.3d at 156.   In Louisiana, where Fasola’s claims

arose, the applicable prescriptive period is one year.    Id. at

158; La. Civ. Code Ann. art. 3492 (West 2000).    Thus, without

tolling, Fasola’s claim is prescribed.

      Under Louisiana law, “`[p]rescription runs against all

persons unless an exception is established by legislation.’”

Harris, 198 F.3d at 158 (quoting La. Civ. Code Ann. art. 3467

(1994)).   “There is no general rule of law in Louisiana either

legislative or judicial providing for the interruption or

suspension of the prescriptive period because of imprisonment.”
                            No. 02-31161
                                 -3-

Kissinger v. Foti, 544 F.2d 1257, 1258 (5th Cir. 1977)(internal

quotation and citation omitted).   Fasola’s imprisonment thus did

not toll the limitations period.

     Fasola alleges, for the first time on appeal, that an INS

deportation officer told him that he had five years to bring suit

in federal court.    Fasola failed to raise this allegation in the

district court, and this court will not consider a factual issue

raised for the first time on appeal.    See Williams v. Cigna Fin.

Advisors, Inc., 56 F.3d 656, 661 (5th Cir. 1995.   With respect to

Fasola’s allegation that he relied on Sutterfield’s assertion

that he would pursue the issue judicially, Sutterfield was not a

defendant and he did not “prevent” Fasola from bringing suit.

See Harris, 198 F.3d at 158 (Louisiana courts recognize that

prescription may be tolled when the defendant prevents the

plaintiff from bringing suit).   With respect to his argument that

INS officials should be held responsible for his failure to bring

his complaint timely, Fasola had essentially one full year after

he was released from the custody of INS officials in which to

bring his lawsuit.   Thus, even accepting Fasola’s allegations as

true, it cannot be said that the defendants prevented Fasola from

bringing suit.

     The judgment of the district court is AFFIRMED.